Title: From John Adams to Joseph Ward, 27 September 1809
From: Adams, John
To: Ward, Joseph



Dear Sir
Quincy Septr. 27. 1809

Your Letters are a Cordial to me. I am glad to know that one Man of Sense has read my Correspondence as they call it.
Hamilton was indeed a most fortunate and a most unfortunate Man. He had Talents and insinuating qualities; but he was a crafty designing Man with more Ambition than Principle, more Enterprize than Judgment.
I am very glad they have republished his Pamphlet. I intended to have proposed it, that it might be more generally known. It is my best Document. He has given publicity to things that would not have been believed from me. Indeed Some things that I Should never have known without it. The Pamphlet was industriously circulated among his Friends although they were ashamed of it.
The Partiality for England which you and I observe among Public Men, does not proceed merely as I conceive from our extensive Commercial Connections: but from an Ambition to monopolyze the government of this Country by means of British Influence. This Object has been in View and this System Steadily, but under Cover, pursued from the Peace of 1783: and there is a Party in every State possessed of Great Wealth and Some talents, closely combined in this Plan. It will be very difficult to resist them but they must be counteracted.
My Sentiments So entirely coincide with yours in the whole of your Letter that I need not enlarge. It gives me great Satisfaction to find that We So fully agree in Facts Principles and Systems. Nothing I meet with gives me more Confidence than your Letters and therefore you will give great pleasure by continuing them as often as possible to your Friend & Servant

J. Adams